Citation Nr: 0710014	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an increased (compensable) evaluation for 
tinea cruris.

2.  Entitlement to an increased (compensable) evaluation for 
a left axillary region excision scar.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

 4.  Entitlement to service connection for a disorder 
manifested by muscle spasms and twitching nerves.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
major depression with psychotic features. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD, a disorder manifested by muscle 
spasms and twitching nerves, and a left shoulder disorder; 
denied increased ratings for service connected tinea cruris 
and a left axillary region excision scar; and did not reopen 
claims of entitlement to service connection for a right 
shoulder disorder, migraine headaches, and depression. 

Subsequent to the November 2004 supplemental statement of the 
case, additional evidence pertinent to the veteran's claims 
has been submitted by the veteran directly to the Board.  
This evidence has not been previously considered by the RO.   
However, the veteran has in a statement dated in April 2005, 
waived such initial consideration.  Nevertheless, in view of 
the action taken below, initial consideration of this 
evidence should be undertaken by the RO.

The issue of entitlement to service connection for 
schizophrenia has, as will be noted below, been raised by the 
evidence of record.  This disorder has not been developed for 
appellate review and is referred to the RO for the action 
deemed appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Statements from the veteran as well as information on file 
reveal that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  Any medical 
records forming the basis for an award of SSA benefits must 
be added to the claims folder prior to resolution of the 
veteran's appeal.  See 38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran contends that while serving in Southwest Asia 
during the Persian Gulf War he was exposed to stressful 
events, to include a missile that landed within close 
proximity to his compound killing a number of soldiers, which 
caused him to suffer from PTSD.

A review of the veteran's claims file shows a diagnosis of 
PTSD by history and statements from a treating VA 
psychologist reporting that the veteran is a patient in the 
PTSD Trauma Recovery Program and receives intensive treatment 
for PTSD.  Furthermore, a VA psychiatrist in a statement 
dated in August 2004 has reported that the veteran is 
diagnosed with both PTSD and schizophrenia and opined that it 
is more likely than not that the veteran's schizophrenia 
became active while in service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy."

Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOGCPREC 12-99 (October 18, 1999), 65 
Fed. Reg. 6257(2000).  If VA determines that the veteran 
engaged in combat with the enemy and his lay stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence.  
No further development or corroborative evidence is required, 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines that either 
the veteran did not engage in combat with the enemy or that 
the veteran did engage in combat, but the stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain "credible 
supporting evidence from any source" that corroborates the 
veteran's testimony or statements.  See Cohen, 10 Vet. App. 
at 147.

The veteran has been diagnosed as suffering from PTSD by VA 
clinicians.  The diagnosis appears to be predicated largely 
upon the veteran's reported symptomatology and history of 
service in the Persian Gulf.  The relevant treatment records, 
however, do not document any specific recounting by the 
veteran of any stressors events experienced in service that 
tends to support the diagnosis rendered.

Nevertheless, the veteran in correspondence to the Board has 
reported that during his service in the Persian Gulf he 
experienced a number of stressful events.  He specifically 
related an incident in which he was in close proximity to an 
area that was struck by a missile that resulted in the death 
of fellow soldiers.  It does not appear that the RO has, in 
connection with the veteran's claim for PTSD, attempted to 
corroborate the stressor events claimed by the veteran with 
the United States Army and Joint Services Records Research 
Center (JSRRC).  Further development is, thus, indicated.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the required notice it is 
necessary for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.

The law requires VA, in the context of a claim to reopen, to 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.

In the present case, a review of the claims folder reveals 
that in light of the Kent decision, the notice provided to 
the appellant of what constitutes new and material is no 
longer adequate and a new notice letter must be sent.

In view of the foregoing, the case is remanded for the 
following:

1.  Obtain a copy of the Social Security 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

2.  After examining the bases for the 
denials of service connection for 
migraine headaches, depression, and a 
right shoulder disorder in the August 
1996 rating decision, provide the veteran 
with a notice letter that describes what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for these disorders that were found 
insufficient in the previous denial.  The 
notice letter should include a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

3.  Contact the veteran and provide him 
an additional opportunity to furnish 
additional facts about his stressors to 
include the stressor concerning the 
missile that struck in close proximity to 
his compound, such as the date to within 
60 days and location of the incident and, 
units involved, if possible.

4.  Prepare a summary of any claimed 
stressor(s) reported by the veteran, 
which may be verifiable, to include any 
additional information furnished by the 
veteran, which should be sent to JSRRC, 
7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802.  
The JSRRC should be requested to provide 
any information available which might 
corroborate the veteran's stressors and 
identify any other sources which may have 
pertinent information.

5.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the whether a 
diagnosis of PTSD is appropriate.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination and the examiner should note 
in the report that a review of the claims 
folder was conducted.  Identify for the 
examiner any verified stressors.  Inform 
the examiner that only verified stressors 
may be used as a basis for a diagnosis of 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether a stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  In addition, the examiner 
should state whether or not the veteran 
meets each of the criteria found in DSM-
IV for a diagnosis of PTSD.

6.  Then, readjudicate the issues on 
appeal.  If any benefit sought is not 
allowed, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



